DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by John (US 3,795,412).  In a first interpretation, in regards to claims 1, 2, 4, 6-11, 14, and 15, John discloses a restraint system (restraint system within housing #20; column 3, lines 24-48) for helping to protect an occupant (occupant on seat #13) of a vehicle (#10) having a roof (#17) and a cabin (interior cabin of vehicle #10) with a seat (#13) for the occupant (figures 1-9), comprising:
a primary airbag (rear inflatable tube(s) #26 extending into cabin on rear side of seatback #15) having a stored condition (within housing #20) within the roof (#17) and being inflatable to a deployed condition extending into the cabin on a first side (rear side) of the seat (#13; figures 1-3; column 3, line 49-column 4, line 10)
a support airbag (front inflatable tube(s) #26 extending into cabin on front side of seatback #15) having a stored condition (within housing #20) within the roof (#17) and being inflatable to a deployed condition on a second side (front side) of the seat (#13) opposite the first side (rear side; figures 1-3; column 3, line 49-column 4, line 10)
tethers (netting #27) connecting the primary airbag (rear inflatable tube(s) #26) and the support airbag (front inflatable tube(s) #26) such that occupant penetration into the primary airbag pulls the support airbag into engagement with the seat (#13; due to attachment of netting #27 around and between tubes #26, occupant penetration with one portion of netting will pull an opposite side of netting into engagement with seat #13; figures 1-9; column 3, line 49-column 4, line 10; column 5, lines 15-24)
wherein the first side (rear portion of inflatable tube(s) #26) is rearward of the seat (#13) and the second side (front portion of inflatable tube(s) #26) is forward of the seat (figure 3)
wherein the support airbag (front inflatable tube(s) #26) engages the seat (#13) to restrict movement of the primary airbag (rear inflatable tube(s) #26) away from the occupant in response to occupant penetration into the primary airbag (if rear inflatable tube(s) #26 is pushed back by the occupant, the front inflatable tube(s) #26 would be forced into engagement with the seatback #15; figure 1-9)
wherein the primary airbag (rear inflatable tube(s) #26) is configured to be spaced from a lap of the occupant when in the deployed condition (located behind seatback #15, and thus spaced from lap of occupant; figure 3)
wherein the primary airbag (rear inflatable tube(s) #26) and the support airbag (front inflatable tube(s) #26) are provided in a single airbag module (module within housing #20; figure 1-9)
a first inflator (header #25 feeding rear inflatable tube(s) #26) for providing inflation fluid to the primary airbag (rear inflatable tube(s) #26), and a second inflator (header #25 feeding front 
wherein the support airbag (front inflatable tube(s) #26) is pulled into engagement with a seatback (#15) of the seat (#13) in response to occupant penetration into the primary airbag (rear inflatable tube(s) #26; if rear inflatable tube(s) #26 is pushed back by occupant, front inflatable tube(s) #26 would be forced into engagement with seatback #15; figure 1-9).
In a second interpretation, in regards to claims 1, 3-5, 7-10, 12, 13, and 15, John discloses a restraint system (restraint system within housing #20; column 3, lines 24-48) for helping to protect an occupant (occupant on seat #13) of a vehicle (#10) having a roof (#17) and a cabin (interior cabin of vehicle #10) with a seat (#13) for the occupant (figures 1-9), comprising:
a primary airbag (front inflatable tube(s) #26 extending into cabin on front side of seatback #15) having a stored condition (within housing #20) within the roof (#17) and being inflatable to a deployed condition extending into the cabin on a first side (front side) of the seat (#13; figures 1-3; column 3, line 49-column 4, line 10)
a support airbag (rear inflatable tube(s) #26 extending into cabin on rear side of seatback #15) having a stored condition (within housing #20) within the roof (#17) and being inflatable to a deployed condition on a second side (rear side) of the seat (#13) opposite the first side (front side; figures 1-3; column 3, line 49-column 4, line 10)
tethers (netting #27) connecting the primary airbag (front inflatable tube(s) #26) and the support airbag (rear inflatable tube(s) #26) such that occupant penetration into the primary airbag pulls the support airbag into engagement with the seat (#13; due to attachment of netting #27 around and between tubes #26, occupant penetration with one portion of netting will pull an opposite side of netting into engagement with seat #13; figures 1-9; column 3, line 49-column 4, line 10; column 5, lines 15-24)
wherein the first side (front portion of inflatable tube(s) #26) is forward of the seat (#13) and the second side (rear portion of inflatable tube(s) #26) is rearward of the seat (figure 3)
wherein the support airbag (rear inflatable tube(s) #26) engages the seat (#13) to restrict movement of the primary airbag (front inflatable tube(s) #26) away from the occupant in response to occupant penetration into the primary airbag (if front inflatable tube(s) #26 is pushed forward by the occupant, rear inflatable tube(s) #26 would be forced into engagement with the seatback #15; figures 1-9)
wherein the primary airbag (front inflatable tube(s) #26) is configured to engage a lap of the occupant when in the deployed condition (engagement of bottom side of front inflatable tube(s) #26 with lap of occupant; figure 3)
wherein the primary airbag (front inflatable tube(s) #26) and the support airbag (rear inflatable tube(s) #26) are provided in a single airbag module (module within housing #20; figure 1-9)
a first inflator (header #25 feeding front inflatable tube(s) #26) for providing inflation fluid to the primary airbag (front inflatable tube(s) #26), and a second inflator (header #25 feeding rear inflatable tube(s) #26) for providing inflation fluid to the support airbag (rear inflatable tube(s) #26; figures 2-7)
wherein the support airbag (rear inflatable tube(s) #26) is pulled into engagement with a seatback (#15) of the seat (#13) in response to occupant penetration into the primary airbag (front inflatable tube(s) #26; if front inflatable tube(s) #26 is pushed forward by occupant, rear inflatable tube(s) #26 would be forced into engagement with seatback #15; figures 1-9).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art discloses restraint systems encompassing multiple sides of vehicle seats.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA FREEDMAN whose telephone number is (571)272-2442. The examiner can normally be reached Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA FREEDMAN/
Primary Examiner
Art Unit 3616